       Case 6:21-cv-01182-EFM-TJJ Document 4 Filed 08/10/21 Page 1 of 2




Randall K. Rathbun #09765
Depew Gillen Rathbun & McInteer LC
8301 E. 21st Street, Suite 450
Wichita, KS 67206-2936
Telephone: (316) 262-4000
randy@depewgillen.com



                  IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF KANSAS
CHRIS HAULMARK,                          )
                                         )
                         Plaintiff,      )
                                         )
vs.                                      ) Case No.: 21-1182-EFM-TJJ
                                         )
                                         )
CITY OF WICHITA and BRANDON              )
WHIPPLE, in his official capacity as the )
Mayor of the City of Wichita,            )
                                         )
                         Defendants.     )
______________________________ )


                              ENTRY OF APPEARANCE

       COMES NOW Randall K. Rathbun of Depew Gillen Rathbun & McInteer,

LC, and enters his appearance herein on behalf of Defendant Brandon Whipple.

                                     Respectfully submitted,

                                     DEPEW GILLEN RATHBUN & MCINTEER LC

                                     /s/Randall K. Rathbun
                                     Randall K. Rathbun #09765
                                     8301 E. 21st Street N., Suite 450
                                     Wichita, KS 67206-2936
                                     (316) 262-4000
                                     Randy@depewgillen.com
                                     Attorneys for Defendant Whipple
      Case 6:21-cv-01182-EFM-TJJ Document 4 Filed 08/10/21 Page 2 of 2




                           CERTIFICATE OF SERVICE

      I hereby certify that on this 10th day of August, 2021, the above and foregoing

Entry of Appearance was filed via ECF and notice sent to:



      Chris Haulmark
      600 S. Harrison Street, Apt. 11
      Olathe, KS 66061
      chris@sigd.net
      Plaintiff pro se


                                  /s/Randall K. Rathbun
                                  Randall K. Rathbun #09765
